EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Energy
Partners, Ltd. (“EPL” or the “Company”), and GARY HANNA (“Executive”). EPL and
Executive may hereinafter be referred to jointly as the “Parties.”

The Parties to this Agreement, in consideration of the mutual covenants
contained herein, agree upon the following terms of employment of Executive by
the Company:

1. Effective Date and Term. Executive’s employment with the Company subject to
this Agreement shall commence on the effective date (the “Effective Date”) of
the Second Amended Joint Plan of Reorganization of Energy Partners, Ltd. and
Certain of its Subsidiaries under Chapter 11 of the Bankruptcy Code, as Modified
as of July 31, 2009 (the “Plan of Reorganization”). Subject to the terms and
conditions herein, the Company hereby employs Executive, and Executive hereby
accepts employment for a term commencing on the Effective Date and continuing
for a period of three (3) years (the “Term”); provided, however, that the Term
may be terminated prior to the expiration thereof in accordance with Paragraph
4. The term “Term of Employment” means the period from the Effective Date until
the expiration or termination of the Term pursuant to this Paragraph 1 or in
accordance with Paragraph 4 of this Agreement.

2. Duties. Executive will serve the Company in the capacity of Chief Executive
Officer and, in that capacity, Executive will perform his duties to the best of
his abilities, subject to the oversight of the Company’s Board of Directors (the
“Board”). The Company agrees that Executive shall have duties and
responsibilities consistent with the position set forth above in a company the
size and of the nature of EPL and shall at all times have such discretion and
authority as is required in the carrying out of Executive’s duties in a proper
and efficient manner, subject to such limits as the Board may impose through the
Company’s authorizing resolutions or otherwise.

During the Term of Employment, Executive shall devote all of his professional
attention, on a full time basis, to the business and affairs of the Company and
shall use his best efforts to advance the best interest of the Company. It is
acknowledged that Executive lives in Houston, Texas, and that, unless and until
Executive moves to New Orleans, Louisiana, Executive will commute to New
Orleans, Louisiana (if the Company’s primary offices remain in New Orleans);
provided, however, that, for up to one year after the Effective Date, the
Company shall pay for Executive to commute to New Orleans, Louisiana, as set
forth below.

During the Term of Employment, Executive shall not, without the prior approval
of the Board, which approval will not be unreasonably withheld, (a) directly or
indirectly render services to, or otherwise act in a business or professional
capacity on behalf of or for the benefit of, any other “Person” (as defined
below) as an employee, advisor, member of a board or similar governing body,
independent contractor, agent, consultant, representative or otherwise, whether
or not compensated, or (b) accept appointment to or work in any capacity for any
charitable or not-for-profit organization (except as provided below); and, in
the case of clauses (a) and (b), to the extent Board approval is granted for
Executive’s engagement in any such activity, Executive shall only engage in such
activity to the extent that such activity does not unreasonably conflict

 

 

EMPLOYMENT AGREEMENT    Page 1



--------------------------------------------------------------------------------

or interfere with the performance of Executive’s duties to the Company.
Notwithstanding the foregoing, Executive shall be entitled to manage his
personal investments and affairs, to engage in public speaking, and to serve,
from time to time, on the board of directors (or in a comparable position) of up
to two (2) charitable organizations selected by Executive, provided that such
activities do not unreasonably conflict or interfere with the performance of
Executive’s duties. “Person” or “person” as used in this Agreement means any
individual, partnership, limited partnership, corporation, limited liability
company, trust, estate, cooperative, association, organization, proprietorship,
firm, joint venture, joint stock company, syndicate, company, committee,
government or governmental subdivision or agency, or other entity.

3. Compensation.

(a) Salary. For all duties to be performed by Executive in any capacity
hereunder, Executive shall be paid a base salary (“Base Salary”) at an annual
rate, to be determined by the Board, of not less than $400,000.00 per year,
payable in accordance with the normal payroll practices and procedures of the
Company and subject to normal withholdings.

(b) Bonus Compensation. During the Term of Employment, Executive shall be
entitled to receive, in addition to his Base Salary, an annual bonus (each, an
“Annual Bonus”) awarded at the discretion of the Board upon recommendation of
the Compensation Committee and based upon Executive’s performance. Each Annual
Bonus will be paid in a grant of the Company’s common stock. The Executive’s
target Annual Bonus for each year shall be between 25% and 125% (inclusive) of
Executive’s Base Salary in effect for the calendar year to which such Annual
Bonus relates (the “Target Bonus”). The establishment of any Target Bonus and
the determination and payment of any Annual Bonus shall be governed by the
Energy Partners, Ltd. 2009 Long Term Incentive Plan (the “LTIP”) or such other
plan as adopted by the Company governing annual incentive awards; provided,
however, that any stock grant made to pay any Annual Bonus shall not be made
subject to any forfeiture provisions, transfer restrictions (other than those
required by law) or repurchase provisions (other than the Company’s right under
the LTIP to repurchase all or any portion of the common stock awarded pursuant
to such stock grant if such common stock is not required to be registered under
Section 12 of the Securities Exchange Act of 1934, as amended). For any partial
year of employment, the amount of such Annual Bonus shall be pro-rated for the
portion of the year that Executive was in the employ of the Company. To the
extent payable pursuant to any applicable plan of the Company, Executive’s
Annual Bonus will be paid to Executive no later than March 15 of the calendar
year following the calendar year to which the Annual Bonus relates.

(c) Other Benefits. During the Term of Employment, Executive shall be eligible
for participation in and to receive all benefits under welfare benefit plans,
practices, policies and programs of the Company, including the Company’s
medical, dental, vision, disability, and 401(k) plans as may be in effect from
time to time for other similarly situated executives of the Company (“Employee
Benefits”). Executive shall be entitled to four weeks of paid vacation and sick
leave in accordance with the Company’s prevailing policy for its executives.
Unused vacation days will not be carried over into the following calendar year.

(d) Expense Reimbursement. Executive shall be entitled to reimbursement of all
reasonable and necessary expenses incurred on behalf of the Company during the
Term of

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Employment in accordance with the Company’s standard policies and procedures,
which provide an objectively determinable nondiscretionary definition of the
expenses eligible for reimbursement. Notwithstanding any provision of this
Agreement to the contrary, the amount of expenses for which Executive is
eligible to receive reimbursement during any calendar year shall not affect the
amount of expenses for which Executive is eligible to receive reimbursement
during any other calendar year within the Term of Employment. Reimbursement of
expenses under this Paragraph 3(d) with respect to which the Company’s standard
policies and procedures have been followed shall be made on or before the last
day of the month following the month in which the Executive has requested
reimbursement and submitted documentation for such expenses in accordance with
the Company’s standard policies and procedures. Executive is not permitted to
receive a payment or other benefit in lieu of reimbursement under this Paragraph
3(d).

(e) Stock Options. Executive shall receive an initial award of stock options to
be granted on the Effective Date (the “Initial Stock Options”) and will be
entitled to participate annually thereafter in any additional awards of stock
options (together with the Initial Stock Options, the “Stock Options”) by the
Company as determined by the Board in its discretion. The Initial Stock Options
shall be in an amount representing the right to purchase 68,116 shares of the
Company’s common stock, with an exercise price of $10.00 per share or, if
greater, the Market Value Per Share (as defined in the LTIP) of the stock on the
date of grant. The terms of the Stock Options shall be governed by the LTIP and
one or more separate stock option agreements by and between the Company and
Executive; provided, however, that the stock option agreement relating to the
Initial Stock Options shall reflect the following:

(i) The Initial Stock Options shall vest ratably on a monthly basis over a
36-month period beginning on the Effective Date (the “Vesting Period”);
provided, however, that the vesting for the first six months of the Vesting
Period (the “Initial Period”) shall be deferred until the end of the Initial
Period such that (A) the portion of the Initial Stock Options that would have
otherwise vested during the Initial Period will automatically vest on the first
day following the expiration of the Initial Period and (B) any remaining
unvested Initial Stock Options shall vest ratably on a monthly basis over the
remainder of the Vesting Period.

(ii) Any vested Initial Stock Options shall remain exercisable by Executive for
a period of 30 months following the vesting date of such Initial Stock Options.

(iii) If Executive’s employment is terminated in an Involuntary Termination as
defined in Paragraph 4(b) of this Agreement or a For Good Reason Termination as
defined in Paragraph 4(d) of this Agreement, the portion of the Initial Stock
Options that would have vested during the six months immediately following the
Date of Termination will automatically vest and become non-forfeitable and the
entire vested portion of the Initial Stock Option shall remain exercisable by
Executive for a period of not less than 30 months following the Date of
Termination.

(iv) Upon the occurrence of a Change in Control, all remaining unvested Initial
Stock Options will automatically vest and become non-forfeitable and

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

the entire vested portion of the Initial Stock Option shall remain exercisable
by Executive for a period of not less than 30 months following the Change in
Control. For purposes of this Agreement, a “Change in Control” shall mean a
Change in Control as defined in the LTIP;

(v) Any of the Company’s common stock issued upon the exercise of any of the
Initial Stock Options shall not be subject to any forfeiture provisions,
transfer restrictions (other than those required by law) or repurchase
provisions (other than the Company’s right under the LTIP to repurchase all or
any portion of such common stock if such common stock is not required to be
registered under Section 12 of the Securities Exchange Act of 1934, as amended).

(f) Commuting Expenses. For the first year of the Initial Term, Executive will
be reimbursed for the following costs of commuting from Houston, Texas, to the
Company’s offices in New Orleans, Louisiana:

(i) One round-trip coach-class airline ticket per week, and

(ii) Reasonable other travel expenses (e.g., parking) supported by appropriate
documentation and submitted pursuant to Paragraph 3(d) of this Agreement.

Further, the Company shall provide Executive with a housing allowance in the
amount of $5,000 per month for the first year of the Initial Term. Following the
first year of the Initial Term, if the Company’s primary offices remain in New
Orleans, Executive may relocate to New Orleans, Louisiana. Upon such relocation,
the Company shall reimburse Executive for moving expenses and normal closing
costs (fees, appraisal, commissions, etc.) related to the sale of Executive’s
current residence in Houston, Texas. The total amount of such relocation
expenses reimbursable pursuant to this Paragraph 3(f) shall not exceed $100,000;
provided, however, that the Company shall not be obligated to reimburse
Executive for any such relocation expenses unless Executive (i) has taken steps
toward relocating to New Orleans on or before the first anniversary of the
Effective Date, and (ii) does in fact relocate in New Orleans within a
reasonable time thereafter.

(g) Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s Base Salary and certain other
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the Term of Employment and thereafter with
respect to Stock Options, incentive compensation, and other benefits under the
plans and programs maintained by Company shall be governed by the separate
agreements, plans and other documents and instruments governing such matters.

4. Termination. Unless otherwise agreed to in writing by the Company and
Executive, Executive’s employment hereunder may be terminated under the
following circumstances:

(a) For Cause Termination. The Board may terminate Executive’s employment with
the Company for Cause, as defined in the following sentence. For purposes of
this Agreement, (i) “Cause” means: (A) Executive’s material breach of this
Agreement or

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Executive’s willful failure to perform his required duties and responsibilities
(if such failure to perform has not been cured within ten business days
following receipt of notice from the Company), (B) Executive’s indictment for,
or conviction of (1) a misdemeanor involving fraud, dishonest or moral turpitude
or (2) any felony, (C) dishonesty on the part of Executive directly related to
the performance of Executive’s duties, (D) wrongful and intentional disclosure
of confidential information by Executive, a conflict of interest on the part of
Executive that is undisclosed and not approved by the Board, (E) Executive’s
material violation of any Company policy available to all employees that
materially and adversely affects the Company (if such material violation has not
been cured within ten business days following receipt of notice from the
Company), or (F) Executive’s engaging in any manner, directly or indirectly, in
a business that competes with the business of the Company, unless first
disclosed to and approved by the Board in all material respects; and (ii) a “For
Cause Termination” is any termination for Cause in accordance herewith.

(b) Involuntary Termination. The Board may, at any time, terminate Executive’s
employment with the Company without Cause through an Involuntary Termination. An
“Involuntary Termination” is any termination of Executive’s employment by the
Board that does not meet the definition of a For Cause Termination and does not
include a termination by reason of Executive’s death or Disability.

(c) Voluntary Termination. Executive may terminate his employment with the
Company for any reason or no reason (a “Voluntary Termination”) upon giving the
Company not less than thirty days’ written notice in advance of any proposed
Date of Termination (as defined in Paragraph 4(g)).

(d) Good Reason. Executive may terminate his employment with the Company for
Good Reason as defined in the following sentence. For purposes of this
Agreement, (i) “Good Reason” means the occurrence of any of the following:
(A) Company’s material breach of the Agreement, (B) a material reduction in
Executive’s Base Salary, (C) a material diminution in Executive’s authority,
duties or responsibilities that are normally associated with the position of
Chief Executive Officer, (D) a requirement by the Company that Executive be
required to relocate outside of New Orleans or Houston, or (E) a Change in
Control; (ii) a “For Good Reason Termination” is any termination for Good Reason
in accordance herewith. Notwithstanding the foregoing provisions of this
Paragraph 4(d) or any other provision in this Agreement to the contrary, any
assertion by Executive of a termination of employment for “Good Reason” shall
not be effective unless all of the following conditions are satisfied: (i) the
condition giving rise to Executive’s termination of employment must have arisen
without Executive’s consent; and (ii) (A) Executive must provide written notice
to the Company of such condition in accordance with Paragraph 4(f) within 90
days of the initial existence of the condition, (B) the condition specified in
such notice must remain uncorrected for 30 days after receipt of such notice by
the Company and (C) the date of Executive’s termination of employment must occur
within 30 days after the expiration of the cure period set forth in (ii)(B)
above. This definition of “Good Reason” shall be construed and administered in
accordance with the requirements of Treasury Regulation Section 1.409A-1(n)(2).

(e) Death or Disability. Executive’s employment will automatically terminate
upon Executive’s death or upon a determination that he has incurred a
“Disability.” For the

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

purposes of this Agreement, “Disability” means, as reasonably determined by the
Board, Executive’s physical or mental incapacity that renders him unable to
perform the essential functions of Executive’s duties to the Company for sixty
consecutive days or eighty days in any twelve month period, even with reasonable
accommodation.

(f) Notice of Termination. Any termination occurring in accordance with the
terms of this Paragraph 4 (other than by reason of Executive’s death) shall be
communicated by a Notice of Termination to the other Party delivered in
accordance with Paragraph 7 of this Agreement. For purposes of this Agreement, a
“Notice of Termination” means a written notice that (i) indicates the specific
termination provision of this Agreement relied upon; (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for the
termination; and (iii) specifies the date such termination shall be effective
(the “Date of Termination”). The failure of a Party to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of the
basis for termination shall not waive any right of such Party hereunder or later
preclude such Party from asserting such fact or circumstance in enforcing its
rights hereunder.

(g) Date of Termination/Disability. “Date of Termination” means the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be; provided, however, that if Executive’s employment is terminated by
reason of his death, the Date of Termination shall be the date of death of
Executive; provided further that, in the case of a termination due to
Executive’s Disability, the Date of Termination is the end of any sixty day
period or the eighty first day in any twelve month period that Executive is
absent from work by reason of Disability.

5. Obligations of the Company in the Event of Termination.

(a) Upon termination of Executive’s employment hereunder by the Company For
Cause or by Executive without Good Reason, Executive shall be entitled to
receive:

(i) Executive’s Base Salary through the Date of Termination.

(ii) Any Annual Bonus earned but unpaid as of the Date of Termination for any
fiscal year completed prior to the Date of Termination.

(iii) Reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with this Agreement prior to the Date of Termination.

(iv) Such Employee Benefits, if any, as to which Executive may be entitled
pursuant to the terms governing such Employment Benefits and any applicable law.

(b) Upon termination of Executive’s employment hereunder by the Company in an
Involuntary Termination, by Executive for Good Reason or upon death or
Disability of Executive, Executive shall be entitled to receive:

(i) Executive’s Base Salary through the Date of Termination.

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

(ii) Any Annual Bonus earned but unpaid as of the Date of Termination for any
fiscal year completed prior to the date of termination.

(iii) Reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with this Agreement prior to the Date of Termination.

(iv) Such Employee Benefits, if any, as to which Executive may be entitled
pursuant to the terms governing such Employment Benefits and any applicable law.

(v) A “Severance Amount” equal to Executive’s aggregate Base Salary for the
lesser of (i) six months and (ii) the remainder of the Term of this Agreement
(the “Severance Period”). Such Severance Amount shall be payable in a lump sum
within thirty days of the Date of Termination (or, if later, five business days
after Executive executes and delivers the Release Agreement, as defined below)
in accordance with normal payroll practices.

(vi) For the duration of the Severance Period, Executive, his spouse and his
dependents shall be entitled to continuation coverage under the Company’s group
medical, dental and vision insurance plans comparable to the level of coverage
in effect at the time of termination, provided Executive, his spouse and such
dependents were enrolled in such plans immediately prior to the termination of
Executive’s employment. Such benefits shall be provided pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). The Company shall
reimburse Executive during the Severance Period for the portion of the COBRA
premium equal to the amount the Company pays for similarly situated executives
who are actively employed by the Company. Executive shall be entitled to such
COBRA coverage beyond the Severance Period as is required by law.

(c) In light of the difficulties in estimating the damages for an early
termination of Executive’s employment under this Agreement, Company and
Executive hereby agree that the payments, if any, to be received by Executive
pursuant to this Paragraph 5 shall be received by Executive as liquidated
damages.

(d) Notwithstanding anything herein to the contrary, the Company shall not be
obligated to make any payment or provide any benefit under Paragraph 5(b) unless
(i) Executive executes and delivers to the Company a release agreement in the
form attached hereto as Exhibit A (the “Release Agreement”) and (ii) Executive
does not revoke such Release Agreement during any applicable revocation period.

6. Indemnification; Directors’ and Officers’ Liability Insurance. As and to the
extent provided in the Company’s bylaws, Executive will be entitled to the
indemnification provided to other executive officers and directors of the
Company. In addition, the Company agrees to include Executive as a covered
person on a directors’ and officers’ liability insurance policy or policies
covering Executive to the same extent that the Company provides such coverage
for its other executive officers and directors.

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

7. Notices. Any and all notices required or permitted under this Agreement shall
be in writing and shall be personally delivered, or mailed by expedited
overnight delivery service, or sent by facsimile (provided that the sender
confirms the facsimile by sending an original confirmation copy thereof by
certified or registered mail or expedited delivery service within two business
days after transmission thereof) to the respective Parties at the following
addresses unless and until a different address has been designated by written
notice to the other Party, as follows:

Notices to the Company:

Energy Partners, Ltd.

201 St. Charles Ave., Suite 3400

New Orleans, Louisiana, 70170-1026

Facsimile No.: (504) 569-1874

Notices to Executive:

Gary Hanna

3771 Carlon St.

Houston, Texas 77005

Facsimile No.: (504) 535-2704

Any notice shall be deemed to have been given at the time of personal delivery
or, in the case of facsimile, upon transmission (provided confirmation is sent
as described above) or, in the case of expedited delivery via overnight service
upon receipt thereof.

8. Non-Disclosure/Non-Disparagement.

(a) During the Term of Employment and at all times thereafter, Executive shall
(i) hold in a fiduciary capacity for the benefit of the Company and each of its
affiliates, all secret or confidential information, knowledge or data,
including, without limitation, trade secrets, sources of supplies and materials,
past, present and future financial condition, markets for their products, key
personnel, customer lists and their identity, designs, production and design
techniques and methods, identity of investments, identity of contemplated
investments, business opportunities, valuation models and methodologies,
processes, technologies, and any intellectual property relating to the business
of the Company or its affiliates, and their respective businesses, (A) obtained
by Executive during Executive’s employment by the Company and any of the
subsidiaries of the Company, and (B) not otherwise in the public domain
(“Confidential Information”); and (ii) comply with any confidentiality
obligations of the Company to a third party. Executive shall not, without the
prior written consent of the Company (acting at the direction of the Board):
(i) except to the extent compelled pursuant to the order of a court or other
body having jurisdiction over such matter or based upon the advice of counsel
that such disclosure is legally required, communicate or divulge any
Confidential Information to anyone other than the Company and those designated
by the Company; or (ii) use any Confidential Information for any purpose other
than the performance of his duties pursuant to this Agreement. Executive will
reasonably assist the Company or its designee, at the Company’s expense, in
obtaining a protective order, other appropriate remedy or other reliable
assurance that confidential treatment will be accorded any Confidential
Information disclosed pursuant to the terms of this Agreement.

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

(b) Executive and the Company each agree not to disparage the other (and, in the
case of the Company, any of its affiliates or any of their respective officers
or directors) at any time during or after the Term of Employment hereunder.

(c) All processes, technologies, intellectual property and inventions
(collectively, “Inventions”) conceived, developed, invented, made or found by
Executive, alone or with others, during the Term of Employment that are within
the scope of the Company’s business operations, regardless of whether patentable
and regardless of whether on the Company’s or any of its subsidiaries’ time or
with the use of the Company’s or any of its subsidiaries’ facilities or
materials, shall be the property of the Company or its respective subsidiary, as
the case may be, and shall be promptly and fully disclosed by Executive to the
Company. Executive shall perform all reasonably necessary acts (including,
without limitation, executing and delivering any confirmatory assignments,
documents, or instruments requested by the Company or any of its subsidiaries)
to vest title to any such Invention in the Company or the applicable subsidiary
and to enable the Company or the applicable subsidiary, at their expense, to
secure and maintain domestic and/or foreign patents or any other rights for such
Inventions.

9. Non-Compete.

(a) Executive will not, during the Employment Period and for a period of six
months following the Date of Termination, without the consent of the Board:

(i) engage in any oil and gas exploration and production activity in the Gulf of
Mexico competitive with the business of the Company, or

(ii) own stock or any other equity interest in an entity that engages in oil and
gas exploration or production in the Gulf of Mexico competitive with the
business of the Company (other than solely as a holder of not more than 1% of
the issued and outstanding shares of any public entity).

(b) Executive covenants and agrees with the Company and its subsidiaries that,
during the Term of Employment and for a period of two years following the Date
of Termination, Executive shall not, directly or indirectly, for himself or for
any other Person:

(i) solicit any then-current employee or representative of the Company to accept
employment with any other person or entity, or hire any such employee or
representative of the Company,

(ii) solicit any then-current customer or partner of the Company for a purpose
competitive with the Company’s business, or

(iii) directly or indirectly persuade any of the persons or entities referred to
in (i) or (ii) above to terminate an existing employment or business
relationship with the Company.

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Executive represents to and agrees with the Company that the enforcement of the
restrictions contained in Paragraph 8 and Paragraph 9 (i.e., the Non-Disclosure,
Non-Disparagement and Non-Compete provisions of this Agreement) would not be
unduly burdensome to Executive and that such restrictions are reasonably
necessary to protect the legitimate interests of the Company. Executive agrees
that the remedy of damages for any breach by Executive of the provisions of
either of these paragraphs may be inadequate and that the Company shall be
entitled to seek injunctive relief, without posting any bond, and Executive
agrees not to oppose granting of such relief on the grounds that monetary
damages would adequately compensate the Company. This Paragraph 9 constitutes an
independent and separable covenant that shall be enforceable notwithstanding any
right or remedy that the Company may have under any other provision of this
Agreement or otherwise.

10. Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for Executive and utilized by Executive in the
course of his employment with the Company or any of its affiliates shall remain
the exclusive property of the Company. Executive shall return such property that
is in his possession or control promptly after receipt of a written request from
the Company. Notwithstanding anything to the contrary contained herein, nothing
in this Paragraph 10 shall prevent Executive from retaining papers and other
materials of a personal nature, including personal diaries, calendars and
Rolodexes, information relating to his compensation or relating to reimbursement
of expenses, information that Executive reasonably believes may be needed for
tax purposes, and copies of plans, programs and agreements relating to
Executive’s employment, provided that Executive shall still remain subject to
the confidentiality obligations under Paragraph 8 if and to the extent that such
retained items contain Confidential Information.

11. Litigation. Executive agrees that, during the Term of Employment and
continuing until the end of the one year period following Executive’s Date of
Termination, and, if longer, during the pendency of any litigation or other
proceeding, Executive shall not communicate with anyone (other than his
attorneys and tax and/or financial advisors and except to the extent Executive
determines in good faith is necessary to the performance of his duties
hereunder) with respect to the facts or subject matter of any pending or
potential litigation, or regulatory or administrative proceeding involving the
Company or any of its affiliates, other than any litigation or other proceeding
in which Executive is a party-in-opposition, without giving prior notice to the
Company or the Company’s counsel unless otherwise required by order of the Court
or, in the opinion of counsel, by law. In addition, during the Term of
Employment and continuing until the end of the one-year period following
Executive’s Date of Termination, in the event that any other party attempts to
obtain information or documents from Executive (other than in connection with
any litigation or other proceeding in which Executive is a party-in-opposition)
with respect to matters Executive believes in good faith are related to such
litigation or other proceeding, Executive shall promptly so notify the Company’s
counsel. Executive agrees to cooperate, in a reasonable and appropriate manner,
with the Company and its attorneys, both during and after the termination of his
employment, in connection with any litigation or other proceeding arising out of
or relating to matters in which Executive was involved prior to the termination
of his employment to the extent the Company pays all expenses Executive incurs
in connection with such cooperation. If Executive is required to provide such
cooperation after the termination of his employment in accordance with the
foregoing provisions of this Paragraph 11,

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

(x) Executive will be required to provide such cooperation only to the extent
such cooperation does not unduly interfere (as determined by Executive in good
faith) with Executive’s personal or professional schedule and (y) the Company
will compensate Executive for his time at a rate equal to $300 per hour for time
spent in connection therewith.

12. Arbitration. Except as provided otherwise in Paragraph 9, all claims,
demands, causes of action, disputes, controversies or other matters in question
(“Claims”), whether or not arising out of this Agreement or Executive’s service
(or termination from service) with the Company, whether arising in contract,
tort or otherwise and whether provided by statute, equity or common law, that
the Company may have against Executive or that Executive may have against the
Company, or its parents, subsidiaries or affiliates, or against each of the
foregoing entities’ respective officers, directors, employees or agents in their
capacity as such or otherwise, shall be submitted to binding arbitration, if
such Claim is not resolved by the mutual written agreement of Executive and the
Company, or otherwise, within thirty days after notice of the dispute is first
given. Claims covered by this Paragraph 12 include, without limitation, claims
by Executive for breach of this Agreement, wrongful termination, discrimination
(based on age, race, sex, disability, national origin, sexual orientation, or
any other factor), harassment and retaliation. Any arbitration shall be
conducted in accordance with the Federal Arbitration Act (“FAA”) and, to the
extent an issue is not addressed by the FAA, with the then-current National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA”) or such other rules of the AAA as are applicable to the
claims asserted. If a party refuses to honor its obligations under this
Paragraph 12, the other party may compel arbitration in either federal or state
court. The arbitrator shall apply the substantive law of Texas (excluding
choice-of-law principles that might call for the application of some other
jurisdiction’s law) or federal law, or both as applicable to the Claims
asserted. The arbitrator shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability or enforceability or formation of
this Agreement (including this Paragraph 12), including any claim that all or
part of the Agreement is void or voidable and any Claim that an issue is not
subject to arbitration. The results of arbitration will be binding and
conclusive on the parties hereto. Any arbitrator’s award or finding or any
judgment or verdict thereon will be final and unappealable. All parties agree
that venue for arbitration will be in Houston, Texas, and that any arbitration
commenced in any other venue will be transferred to Houston, Texas, upon the
written request of any party to this Agreement. In the event that an arbitration
is actually conducted pursuant to this Paragraph 12, the party in whose favor
the arbitrator renders the award shall be entitled to have and recover from the
other party all costs and expenses incurred, including reasonable attorneys’
fees, reasonable costs and other reasonable expenses pertaining to the
arbitration and the enforcement thereof and such attorneys fees, costs and other
expenses shall become a part of any award, judgment or verdict. Any and all of
the arbitrator’s orders, decisions and awards may be enforceable in, and
judgment upon any award rendered by the arbitrator may be confirmed and entered
by any federal or state court having jurisdiction. All privileges under state
and federal law, including attorney-client, work product and party communication
privileges, shall be preserved and protected. The decision of the arbitrator
will be binding on all parties. Arbitrations will be conducted in such a manner
that the final decision of the arbitrator will be made and provided to Executive
and the Company no later than 120 days after a matter is submitted to
arbitration. All proceedings conducted pursuant to this agreement to arbitrate,
including any order, decision or award of the arbitrators, shall be kept
confidential by all parties. EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING THIS
AGREEMENT,

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

EXECUTIVE IS WAIVING ANY RIGHT THAT EXECUTIVE MAY HAVE TO A JURY TRIAL OR A
COURT TRIAL OF ANY SERVICE RELATED CLAIM ALLEGED BY EXECUTIVE.

13. Miscellaneous.

(a) Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws.

(b) Attorneys’ Fees. In the event of any arbitration or proceeding before a
court of competent jurisdiction relating to this Agreement, if an arbitration
panel or judge determines in a final, non-appealable order disposing of the
substantive subject matter of the dispute that one party prevails over the other
party, then such non-prevailing party shall be liable for and pay to the
prevailing party the reasonable legal fees and arbitration and court costs
incurred by such prevailing party in connection with such arbitration or
proceeding before such court of competent jurisdiction, including any appeal
therefrom.

(c) Survival. This Agreement has a term co-extensive with the Term of
Employment. Termination of this Agreement shall not affect any right or
obligation of any Party that is accrued or vested prior to such termination. The
provisions of Paragraphs 8, 9, 10, 11 and 13(k) shall survive the termination of
this Agreement.

(d) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

(e) Entire Agreement. This Agreement contains the entire agreement between
Executive and the Company with regard to the Company’s employment of Executive
and supersedes and nullifies all previous agreements between the Parties about
the Company’s employment of Executive.

(f) Amendment. This Agreement may be amended, modified or terminated only by a
written document signed by Executive and a duly authorized officer of the
Company specifically referencing the provision or provisions being amended,
modified or terminated.

(g) Invalid Provision; Language Construction. Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal, or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality, or unenforceability will
not affect any provision in any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein except that
any court having jurisdiction shall have the power to reduce the duration, area,
or scope of such invalid, illegal, or unenforceable provision and, its reduced
form, it shall be enforceable. It is the intent of the Parties that the
provisions of this Agreement be enforceable to the fullest extent permitted by
applicable law. The Parties agree that the language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either Party.

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

(h) No Assignment. No rights or obligations of Executive under this Agreement
may be assigned or transferred other than Executive’s rights to compensation and
benefits, which may be transferred only by will or operation of law.

(i) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(j) Waiver. The Company’s or Executive’s failure to insist on strict compliance
with any provision of this Agreement shall not be deemed to be a waiver of such
provision or any other provision of this Agreement.

(k) Deemed Resignation. Any termination of Executive’s employment with the
Company shall constitute an automatic resignation of Executive as an officer of
the Company and each affiliate of the Company. In addition, Executive agrees to
resign, effective as of the date of conclusion of his employment for any reason,
from his membership on the Board (if applicable), and from the board of
directors of any affiliate of the Company, and from the board of directors or
similar governing body of any corporation, limited liability company, or other
entity in which the Company or any affiliate holds an equity interest and with
respect to which board or similar governing body Executive serves as the
Company’s or such affiliate’s designee or other representative.

(l) Consultation with Attorney. Executive acknowledges that he has been advised
in writing to consult with an attorney before signing this Agreement.

(m) No Conflict. Executive covenants and represents that (i) he is not a party
to any contract, commitment or agreement, nor is he subject to, or bound by, any
order, judgment, decree, law, statute, ordinance, rule, regulation or other
restriction of any kind or character, which would prevent or restrict him from
entering into and performing his obligations under this Agreement, (ii) he is
free to enter into the arrangements contemplated herein, (iii) he is not subject
to any agreement or obligation that would limit his ability to act on behalf of
the Company or any of its subsidiaries, and (iv) his termination of his existing
employment, his entry into the employment contemplated herein and his
performance of his duties in respect thereof, will not violate or conflict with
any agreement or obligation to which he is subject. Executive has delivered to
the Company true and complete copies of any currently effective employment
agreement, non-competition agreement or similar agreement to which Executive is
subject.

(n) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original.

(o) Compliance with Section 409A of the Code. This Agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and shall be construed and interpreted in
accordance with such intent. To the extent any payment or benefit provided under
this Agreement is subject to Section 409A, such benefit shall be provided in a
manner that complies with Section 409A, including any Internal Revenue Service
guidance promulgated with respect to Section 409A; provided, however, in no
event shall any action to comply with Section 409A reduce the aggregate amount

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

payable to Executive hereunder unless expressly agreed in writing by Executive.
In this regard, notwithstanding the foregoing provisions of this Agreement, if
the payment of any severance compensation or severance benefits under Paragraph
5 would be subject to additional taxes and interest under Section 409A of the
Code because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code, and Executive constitutes a specified
employee within the meaning of Section 409A(a)(2)(B)(i) of the Code, then any
such payments that Executive would otherwise be entitled to during the first six
months following Executive’s separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code shall be accumulated and paid on the date
that is six months after Executive’s separation from service (or if such payment
date does not fall on a business day of the Company, the next following business
day of the Company), or such earlier date upon which such amount can be paid
under Section 409A of the Code without being subject to such additional taxes
and interest. For the avoidance of doubt, no amount subject to the requirements
of Section 409A of the Code and its related regulations shall become payable to
Executive as a result of a termination of employment that does not constitute a
“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i)
and Section 1.409A-1(h) of the Treasury Regulations.

[Signature Page Follows]

 

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed the Agreement as of the dates set
forth below.

 

EXECUTIVE   ENERGY PARTNERS, LTD.

/s/ Gary Hanna

  By:  

/s/ Marc McCarthy

Gary Hanna     Marc McCarthy     Chairman of the Board Date:  

October 1, 2009

  Date:  

October 1, 2009

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release Agreement

This Release Agreement (this “Release”) is made and entered into by and between
Gary Hanna (“Executive”) and Energy Partners, Ltd., a Delaware corporation
(“Company”), effective as of             , 20    .

WHEREAS, Executive and Company were previously parties to an Employment
Agreement, dated [September     ], 2009 (the “Employment Agreement”); and

WHEREAS, Executive’s eligibility for severance benefits pursuant to the
Employment Agreement is conditioned on his execution, delivery and
non-revocation of this Release within 30 days following his termination of
employment; and

WHEREAS, this Release was a material inducement to Executive and Company to
enter into the Employment Agreement.

NOW, THEREFORE, in consideration of the respective representations and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree and
contract as follows:

Section 1. Defined Terms. Initially capitalized terms used, but not otherwise
defined, herein shall have the meanings ascribed to such terms in the Employment
Agreement.

Section 2. General Release. Executive hereby releases and forever discharges the
Company and each of its subsidiaries, affiliates, successors, assigns, agents,
directors, officers, employees, shareholders, representatives, lawyers,
insurers, and all persons acting by, through, under or in concert with them, or
any of them (collectively, the “Executive Releasees”), of and from any and all
Claims (as defined in Section 3).

Section 3. Claims Released. The “Claims” released herein include any and all
manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, losses, costs, attorneys’ fees or expenses, of any nature
whatsoever, known or unknown, fixed or contingent, which Executive now has or
may hereafter have against the Executive Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof. Without limiting the generality of the foregoing, Claims shall include:
any claims in any way arising out of, based upon, or related to Executive’s
employment by or service as a director to any of the Executive Releasees, or any
of them, or the termination thereof; any claim for wages, salary, commissions,
bonuses, fees, incentive payments, profit-sharing payments, expense
reimbursements, leave, vacation, severance pay or other benefits; any claim for
benefits under any stock option, restricted stock or other equity-based
incentive plan of the Executive Releasees, or any of them (or any related
agreement to which any Executive Releasee is a party); any alleged breach of any
express or implied contract of employment; any alleged torts or other alleged
legal restrictions on the Executive Releasees’ right to terminate the employment
of Executive; and any alleged violation of any federal, state or local statute
or ordinance including, without limitation, Claims arising under: Age
Discrimination in Employment Act, as amended,

 

 

A-1



--------------------------------------------------------------------------------

29 U.S.C. § 621, et seq.; Title VII of the Civil Rights Act of 1964, as amended
by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; Equal Pay Act, as
amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act ,
31 U.S.C. § 3729 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C. § 2101 et seq. the Fair Labor Standards
Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; or any other
federal, state or local law.

Section 4. Claims Not Released. Notwithstanding the generality of the foregoing,
Executive does not release the following claims and rights:

(a) Executive’s rights under the Employment Agreement and this Release;

(b) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(c) Claims to continued participation in certain of Company’s group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA;

(d) Claims to any benefit entitlements vested as of the Date of Termination,
pursuant to written terms of any Company employee benefit plan;

(e) Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release his right to secure any damages for alleged
discriminatory treatment;

(f) Executive’s right, if any, to indemnity pursuant to Company’s articles of
incorporation or bylaws, any written indemnification agreement between Executive
and Company, and/or Company’s directors and officers insurance policies; and

(g) Any other claims that Executive cannot waive by operation of law.

(collectively, the “Executive Unreleased Claims”).

Section 5. Review and Revocation. Executive agrees and expressly acknowledges
that this Release includes a waiver and release of all claims which Executive
has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions
apply to and are part of the waiver and release of the ADEA claims under this
general release:

(a) This Release is written in a manner calculated to be understood by
Executive, and Executive understands it.

(b) The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which Executive
signs this Release.

 

 

A-2



--------------------------------------------------------------------------------

(c) This Release provides for consideration in addition to anything of value to
which Executive is already entitled.

(d) Executive understands that Executive is hereby advised to consult an
attorney before signing this Release.

(e) Executive understands that Executive has been granted 30 days following his
termination of employment to decide whether or not to sign this Release. If
Executive executes and delivers this Release prior to the expiration of such
period, Executive does so voluntarily and after having had the opportunity to
consult with an attorney, and hereby waives the remainder of the 30-day period.

(f) Executive understands that Executive has the right to revoke this Release
during the seven (7) days following the day on which Executive signs this
Release (the “Revocation Period”). In the event this Release is revoked, this
Release will be null and void in its entirety.

This Release shall not become effective until the day after the Revocation
Period has expired (the “Effective Date”). If Executive wishes to revoke this
Release during the Revocation Period, Executive must deliver written notice
stating Executive’s intent to revoke this Release, on or before 5:00 p.m. on the
last day of the Revocation Period, to Company’s General Counsel at Company’s
headquarters located at 201 St. Charles Ave., Suite 3400, New Orleans, Louisiana
70170.

Section 6. No Assignments of Claims. Executive represents and warrants that
there has been no assignment or other transfer of any interest in any Claim
which he may have against Executive Releasees, or any of them, and Executive
agrees to indemnify and hold Executive Releasees, and each of them, harmless
from any liability, Claims, demands, damages, costs, expenses and attorneys’
fees incurred by Executive Releasees, or any of them, as the result of any such
assignment or transfer or any rights or Claims under any such assignment or
transfer. It is the intention of the parties hereto that this indemnity does not
require payment as a condition precedent to recovery by the Executive Releasees
against Executive under this indemnity.

Section 7. No Actions. Executive acknowledges and agrees that he has no pending
lawsuit, administrative charge or complaint against Company or any of the other
Executive Releasees, in any court or with any governmental agency. Executive
acknowledges and agrees that he is not aware of any work-related injury suffered
prior to the Effective Date for which he may be entitled to workers’
compensation benefits, nor is he aware of any facts or circumstances from which
such any injury may later arise. Executive also agrees that, to the extent
permitted by law, Executive will not allow any lawsuit, administrative charge or
complaint to be pursued on his behalf, or to accept any remedies from any
lawsuit, administrative charge or complaint pursued on his behalf. Executive
further agrees that he will not participate, cooperate or assist in any
litigation against the Executive Releasees in any manner, to the extent
permitted by law. If lawfully subpoenaed to testify in court or in a deposition,
Executive agrees to provide Company written notice of such a subpoena within
five (5) days of receipt. Executive agrees that if he hereafter commences, joins
in, or in any manner seeks relief through any suit arising out of, based upon,
or relating to any of the Claims released hereunder or in any manner asserts
against

 

 

A-3



--------------------------------------------------------------------------------

the Executive Releasees any of the Claims released hereunder, then he will pay
to the Executive Releasees against whom such claim(s) is asserted, in addition
to any other damages caused thereby, all attorneys’ fees incurred by such
Executive Releasees in defending or otherwise responding to said suit or Claim.
Provided, however, that the obligation to pay attorneys’ fees shall not apply
to: (1) Executive’s right to file a charge with the United States Equal
Employment Opportunity Commission (as to which Executive hereby waives any right
to any damages or individual relief resulting from any charge) or (2) any suit
or Claim to the extent it challenges the effectiveness of this Release with
respect to a claim under the Age Discrimination in Employment Act.

Section 8. No Admission. Executive further understands and agrees that neither
the payment of any sum of money nor the execution of this Release shall
constitute or be construed as an admission of any liability whatsoever by the
Executive Releasees, or any of them, who have consistently taken the position
that they have no liability whatsoever to Executive.

Section 9. No Reliance. Executive acknowledges that different or additional
facts may be discovered in addition to what is now known or believed to be true
by him with respect to the matters released in this Release, and Executive
agrees that this Release shall be and remain in effect in all respects as a
complete and final release of the matters released, notwithstanding any
different or additional facts.

Section 10. Successors. This Release will be binding upon and inure to the
benefit of the heirs, legatees, executors, estates, successors and permitted
assigns, as applicable, of each party hereto. No rights, obligations or
liabilities hereunder will be assigned by either party without the prior written
consent of the other party.

Section 11. Notice. Notices and all other communications contemplated by this
Release shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to Company in writing. In the case of Company, mailed notices shall
be addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

Section 12. Amendment; Waiver. No provision of this Release shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of Company. No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Release by the other party shall be considered a waiver of any
other condition or provision or of the same condition or provision at any other
time.

Section 13. Entire Agreement. No agreement, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Release have been made or entered into by either party with
respect to the subject matter hereof. Except as expressly provided herein, this
Release supersedes in its entirety any prior or contemporaneous agreements,
whether written, oral, express or implied, relating to the subject matter
hereof.

 

 

A-4



--------------------------------------------------------------------------------

Section 14. Governing Law. The validity, interpretation, construction and
performance of this Release shall be governed by the laws of the State of Texas
without regard to conflicts of law principles thereof.

Section 15. Severability. The invalidity or unenforceability of any provision or
provisions of this Release shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

Section 16. Counterparts. This Release may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Release as of the dates set
forth below.

 

EXECUTIVE     ENERGY PARTNERS, LTD.

 

    By:  

 

GARY HANNA     Its:  

 

     

 

Date:  

 

    Date:  

 

[Signature Page to Release Agreement]

 

 

A-6